Case 8:19-cv-01998-JVS-JDE Document 37-5 Filed 10/21/19 Page 1of6 Page ID #:3103

slon, storage, ute, dt lola dour Substance thet requires s permit from, or with respect to which a report, notics, Megistration or

business plan hretred tobe fed dt any ervarmanial autho, aor fh resance tthe Preis of dos Subce ‘with respect to which any
es thet a rtaring of occupying the Premises of neighboring prepertiax. Motetthetarsding the foregoing,

Lenses y useany ordin J rial by raqui hen antral th nth a
tena; hau paper Ge, atc} and corumon hoarehol clei tera o longue cuch use sn vas with all ible Ranquir rtebl
Ure, and does not expase the Premises of neighboring property to any rt cn imam team hetinty Guanes lx
eddtion, Lasrar mey conditian Ita consent to avy Reportable Use upon racelng such eddtonel asm as Lessor ressonabhy deers Racamrary to protect ise the
public, the Premises ahd/or the n, Injury and/or Rebitty, Incuding, but not firnited ta, the rstafietian (and removel on or
before Leese expiration or tecraination| of protective mai@farians {cuch as concrete encasernants} end/or locrensing the Securfy Depedlt.

(b) Detyte inform Last, Lemme knows, oF f jbeleve, thate Hexerth has come to be loceted In, on, under or
about tha Premi than id nied to by Lace, L hall imradiatdy give written notice of euch fact to Lesexr, and provida Lessor with ©
copy of any report, notice, claim or other 4 don which it h ing the of such Hazardous Substence,

(cq) Letsee Remedatian. Lesee lle cause of pet wy Henardous Suton tobe sed or aennd on, undo about tha remiss
{Including through the plumbing or sanktary sewar system) end shell prompt, st Lesses's epenss, comply with its and take all
and/or ramadial action reasonably roche, of noth 3 dred, for the cf of any contamination of, and for the maintenance,
security and/or monitoring of the Premises or neighboring properties, that wes caused or matariaDy contrthutad to bi Lassee; of pertsining to or woking any
Hazardous Substanch brought onto the Premises during the term of this Lease, by of for Lessee, or aivy third party,

id) Lessee ndammiBortion. Leitee chall Inderanify, defend and hold Laxsar, ti agents, emplcynes, lenders and ground lessor, fem, harraless from and
Bgalnstany and all lots of rents end/ar domnges, Nebilties, judgments, clalrus, expancen, pendtins, end attorrarys’ end consultants’ feed artsing out of or involving arty
Hi brought onto the F by or for Lassen, or any third party (srovised, however thet Lessee hall have no Sebiity under this Lease with
respectto underground migration of any Hazerdous Substance undar the P Aside of the Pro} dof fibuted toby Lessee), Lespen's
Obligations shall Indude, but not be Rmited to, the affects of any (equry to person, property of the emro t d or suffered by Leiexs, and
the eost of | a end/or abeternand, and shall eurvive the expiretian of turmietion of this Lease, No tetroination,
canceRation or release agreemont ¢ntared Into by Lessorand Lesses shall rvlevse Lessee from Its obligstions undar this Lease with respect to Hazarious Substances,
unless specifically soagresd by Lestor in writing at the tims of such agreement

fe) Lessor indemnification. Excapt as otherwise provided in peragreph 8.7, Lessor and tts successors end assigns shellindemnity, cafead, reimburse and
hold Lessee, Its employees and lenders, less fromand age ¥ ental damages, Including the cost of remediation, which result from
Hazardous Substances which existed on the Premises prior to Lestee' y orwhich are caused by the gross negligence of willful misconduct of Lamon, its
agents or amployees, Lessors ciipations ex and when required by the AppRcable Requirements, shell inchide, but not be fimited to, the cost of leraxrtigytian,

8 survive the expiration or termination of this Lease,

rl tnvastigaons and Remedlations, Lec hal resi thareapontity ad py tor any rs or dat pirad by
eovernmental entities having juriidiction with respect to the axtrt= ines prior to L rs Paicy, unless such dt
measure Is required ss a resuit of Lecena's use (induding “ahtarstions*, a8 defined In paregraph 7.3{0) below) of the Prervizes, in which event Lusasa shall be
responsible for such payment. Letcea chal! cooperate fuy a any such activites at the request of eescr irciuding allowing Lemar and Larsors agests to have
reasonable access to the Preraisas at ressonable times in order to carry out Leseor’s byvestigative and remedial resporaihiities.

[g) Lessor Terraiaation Option. M a axerddous Svtstarree Condon (see Paragraph .1(e}} occurs during the tarm of this Leese, unless Lexus is legalty
fesponsiols therefor (In which case Lecsee shell make the investiga J by the / Requirements and this Lasse shall continge
infl ren ard ef bt let o's gs unde Preroph 218) oe Paros sre estos option, thar Petar ud rama sch

Substance Condition, if required, as soon Lessor's expense, In which tite kn full fe d effect, or (i) ¥
tuted contre handover ten mB ar 00008 wich eee ewe note Le ih
30 days after receipt by Lassorof knowledge of the Conaiition, of Lasror's desire to tarrrérmte this Leesmes of the date 60
days the date of such notice. In ths evet Lnmor lacs to av eermietion nas, nee wit 1D da thereat ghee written noticnto Lessor of
Laasee’s commitment to pry the amount by which the cast of tha remediation of such Heardous Sut equal toi2 tavws the then
monthly Base Rent or $100,000, whichever is greater. Lesima shall proide Lessor with sald funds or satistertory exsurance | therec! within £0 deja falowing soe
commitment. Insuch event, this Lease shell cote In full force and effect, ead Lexsor shall p dto dy posuble efter
the requived funds ere swllable. if mma does not give such motioe and provide the requieed funds or eszurence tharect whthin the tene provided, this Lanse shall
terminate a3 of the date specified in Leasor’s notice of termination.

63 Cessee’s Compitence with Applicable Requirements. er oS cahareten prondea i tis Lee Lommee shel, nt Lesnens onla moenes, es
Ine tirpely manner, materially comply with all Applica ble A Te i of any applicabs yitber or
recommendations of Lassor's engineers and/or deants which erentee tothe with Jtorwtectney anid Prebetthe Decbenents ore

 

 

ony water daramge to tha Premizas and any suspacted seepage, pooling, de olber condits d tothe p ction of mold; or (I) any mustinest or
other odars that might indicate the prasmes of mold Inthe Premiect.
GA Wnspecion; Compt, (asnar and Lnanar's “Lander” fas defined te Parsgreph 30) and consultants avthortzed by Lessor shall have the right to enter into

 

 

‘at any time, in th ofan fh ble times, after reasonable notice, for the purpase of inspecting sad/or testing tha
Conan of the Premises and/or for verttying complencey Lasso wt as ewe ‘The cost of any such inepections.chall be peld by Lenror, unless aviolation of
ore rs) toe Parspraph 9.3} found to eit or be lnesin ant. oF che empariinn ts requried srenieredty®

 

 

governmental authority. In such cote, Leseea: shall upon request palmburee Lamtor forthe post of such laspectian, so long as such ln
the viclation or contamination. a neo, Lael eprint abe eet |
an owted; ‘any feltare on its part to alow such lapections or testing wil expore Lespar torieksand potérially cause Lessor

so lncur coetsmat conteuapictad ly that Lease, he extatof whieh wlllve exrrematy cidcut toascartain, Accordingly, should the Lessas fell to allow such Inspections
and/or tasting Ina Gmely fashion the Base Rant shall be autcarptically increased), without eny requirement for notice to Lessee, by an arountequal to 10% of the
then extsting Dere:-Rent or $100, whichever is greater for the remainderto the Lasse. The Parties ogr¥e that such Increase In Base Rent reprenents falr and raasorable
compensstian for the additional rizk/costs that Lezsor will incur by taxon of Lecsre’s fallure to allow such inspection and/or testing. Such Increase In Base Rent shall
Inno event constitute a welver of Letsae's Default or Breach with respect to such failure nor prevent the exercise of any of the other rights and remedies granted
heretaycar:,
3. ra Unility Bathons; Trade d Alteratl:

7.1 ULesson's Obie Notwht = ’s obligation t heap the Premias In good condition andrepaic Laxtes shel be retpoasthde for the cost of
paiva. repairing or atectne aa conciogs end r or replace any F within th

7.2 ‘(Lespor’s Obligations, ‘Subject to the provisions of Parepraphs 2.2 (Candition), 2.3 (Compianes}, 4.2 (Operating Expenses), 6 (Uso), 7.1 (Lextea’s
Obligations), 9 (Damage or Destruction) and 14 (Condemnation), Lesues, subjactto relmbursemant pursuant to Paragraph 4.2, shall keep in good ordef, condition and
repel the Premises, the fondatoee, eterter Wels, stractura conon of Interior bearing wally, exterior root, fine sprinkler system, fire slanrend/or smoke

73 Wie tasabetent; beds Futonen Alosasass.

(e) Deiatond. The tad “Ut tamvasone”retersto al fcor and whndow covering, snes, cuss lines, power panels, dechieal stifovon,
seartity and fire protection systerns, communication abiing, lighting fixtures, HVAC equiamen, and plambing in oron the Premises The term “Trade Flatures* shall
meen Lassen's mechinaryend equipment that can be removed without doing matertal demege to the Previms The term “Alterations” shall mean any modification
of the improvernants, other than UtSity instalbacians or Trade Fixtures, whather by addition or datetion. “Lames Owned Atsrations and/or Utility teeteflations” ara
defined as Alterttions and/or Utiiey ktstatiedons made by Lavece that at d by Lessor to Paragraph 7.4(a).

(©) Consent. Leases chal not makeeny Absretions of Utitty Initallations'to the Premises without Lessor’s prior written consent. Lessee may, however,
reake nonestroctural Alterationsor Liiity ieitalations to the interior of the Premises (@chailag the roof) without such consent but upon notes to Lestor, as bong as
theyare not visible from the outside, do not lavalve puncturing, relocating or removing the roof, ceilings, floors or any axisting walls, wil not affect the alectrical,
Plumbing, HVAC and/or iifa safety systarns, do not rigger the requirement for additional addhione| modParions anor laprovamants to the Premises renting from
Appicable Requirernants, such és complance with Tite 24. and the cumulative cot thereof during th Lease es d $2000, W fre

the faregaing, Lessee shell not maleorpeonitary mof penetrations and/or install smything on the roof without the prior written apprevel of Leseoe, Lepor mayess
pretondition to granting such spprovel, require Letras: to utile s contrector thosen and/or approved by Lessor. Any Algerstions or Utility Inetalistiara that Lexuee
. to make end which require the consent of the Lettor shall be premntad to Lessorin written form with detaled plans, Consent shall be deemed.

Page'4 of 13 fu

INTTUALS Last Edited: 1/19/2018 4:20 PM INITIALS,
© 2017 AIR CRE. All Rights Reserved. MTON-20.01, Revised 11-01 2017

 

 

Evers Decl. - Attachment B Pl. Ex. 63
p. 1726
Case 8:19-cv-01998-JVS-JDE Document 37-5 Filed 10/21/19 Page 2of6 Page ID #:3104

 

upon Lessee’s: (I) ing all appl tel permits, (il) furnishing Lessor with coples of both the permits and the plans and specifications

oe tron sea covptaona vouch cacanakalceiod paredsiont etter ipekoblonceaecanes Fis acaarand upomat anand
Any Alterations of Utility instaltstions shall be perfarmad In e workmnanifiee manner with good and sufficient materials. Lesses shall promptly upon campletion furnish
Unsor with a>buftt plans and spacifications. For work which casts an ervauntin escaxof one month's Bese Rant, Lessor may condition Rts consant upon Lessee
Providing a Hen end completion bord In en emount equi to 150% ofthe estinmced cost of such Afterstion or Utiity Installation snriYor upon Lassee's posting on
additional Security Deposit with Lessor, :

fe) Usns;@ands Letsee thal pay, when due, all cisims for |ebor or materials furnished o7 alleged to have been furnished to or for L it orfor usean
the Promises, which claims ere or may be secured by any maxharie’s or matertalmen's Ben against the Premises or any interest thercin. Lessee shall give Lessor not
Jers than 10deys notice prior to the cvemencement of any work in, on orabout the Preiss, and Lessor chal have tharight to post notiees of nor-fesponsibilty. Hf
Lessee shall comtect the validity of any auch lien, calm ar demand, then Losses zhall, at (ts sole expense defend and protect Rzalf, Lercor and the Prarnlaes ageinet the
: Sima and shall pay end setisfy any such adverse Judgevant that rey be rendered thereon before the enforcement therect, tf Lestor shall require, Lesrea shall furnich
SB suraty bond in an amount equal to 150% of the amount of such dUen, ch 4, Indisnnitying | agalrst Rability for the coma. If Lessor elects
to participate in any such action, Less shall pay Lessar’s aftoneys' fees and costs,

74 Ownership; Removal Sectandar; and Restoration.

(a) Ownership. posal terenele lh ion st steatlhganadsansinl nde fe Ada, all A d Ublity Installations made ty
Lessee shal! be the property of Latene, but considered « part of the Premises, seen et an tone tees muaNecat baten onnar of ol er poy evachea pert cl
the Lessa Owned Aterarions and Utiity installations, Unless otherwise nstructed per paragraph 7.4(b) hereol, all Lexres Owned Alterations end Ucitty Installations

 

 

shall, at the éxpl or of this Lease, b the property of Lessor and be surrendared by Lessee with the Premises.
Tb) Removal. By delivery to Loasee of wrRten notice from Latear nat asriler than $0 end not later then 30 days prior to the and of the terrn of this Lessa,
Lessor may require thet any or all Lectee Owned Alterstions or Utility InsteHletlonst d by th rats ination of this Leese, Lestor may require the

 

famovel st any time of al or any part of any Lestes Ovmed Altaatians or Utility tnatallations made without the required consent,
kc) Surrender; Restoration, Lexses shall surrender the Premises by thie Expiration Date or any earfer termination dste; with all of the Innprovemants,
ports and surfaces theret dean and free of debris, and in good operating order, condition end state of repaly, ondnary viens and teer excepted. “ordinary wear eid
tear" shall not inchsde eny damage or deterioration thet would have been prevented by good malsterance prectios. Notwithstanding the foregoing, if tha Lestes
occuptes the Premises for 12 months or less, then Lessee shall surrender tha Premises In the Fame condition ss dalivered to Leases on the Start Date with NO
allowance for ardirary wear and tear. Lessee shell repale any denage cxcadenasty the installation, maintenanta of removal of Trade Fhetures, Lester owned
Utiiny 4 J of arty storepe tank Instafladd by or for Lextex. Lestge shail elso remove from

the Pramiges anyend sll Hazardous Substances brought onto ne fran bper tor tnosacr ca dadrot§ arp deported via

Underground migrstion from areat oubdde of the Project) to the level specified In Appiathls Requiverrants. ‘Trade Fictures shall remain the property of Letsae md
shall be removed by Leasee. Any pertonal property of Lessee not removed on or before the Biplration Dete or any earfler terminstion date shell be deemed! to have
been abendoned by Laser and may be Gspored of or retained by Lessor as Lessor may dative. The fallure by Lessee to timely vacate the Premises pursuant to thin
Poregreph 7.4(c} erithout the express written.consent of Lessor shall constitve a holdover under the provisions of Paragraph 26 below,

a. insurancyy Indemnity.

8.1 fmmuence Premiums, The cost of the premiums for the Insurance policies maintained by Lirxtor purstent to paregraph 8 are Included as Operating
Expenses (sea parpgreph 4.2 (a}{h)). Said costs shall Include Increases In tha premiums msutting from addidooal coversge related to nrquremants of theholder of a
mortgage of deed of trust covering the Premises, Butidiag sind/ar Project, Increaxcd valuation of the Prernizes, Bullding and/or Project, and/or a panel premium rete
Increare. Sald costs shall nat, however, indhude any premium increases resulting from the nature of the occupancy of any othe; tenant of the Budding. In no event,
however, shall Lessee be responsible for any porfian of tha premium costattributeble to ability Insurance coverage In excess of $2,000,000 procured under Paragraph
8.2(b).

6.2 LUsbftty lasurance. ;

(a) Currted by Lessee. Lessee shall obtain and keep In force s Commarda! General Usbliity policy of insurance protecting Unsise and Lessor as an
eadtionel inevted agent chime Ky bodiy inter paysoneliedory end property demage bneed upon or erllng ent of the CONTEND, Wie. OER Oe tone

 

 

the Promises and all shall beon an occurrence basis providing single liralt coverage In an ermount not less then $1,000,000
per ocarance wh an enn eggrege fot st than 82000000. Laan thal addlatir as tn edhtoral iaumdoy memset ea endartumentet ase broad
as tha Insurnce Service Organization's “Additional insyred-danagers of Lestors of Promulzas” End: The 5 in anny initrd.

es between insured perrons or organizations, but shail incdude coverage for lability ausumed undar this Lease asan"ravred contract” for the performemca of Lecses's
indemalty obligations under this Lease, The limitsof ssid inrurence chall not, howaves, mit the Nabitty of Lasse nor relieve Lersea of any obligation hereunder.
Lessee shall provide an endorsement on its llability policy(ies) which provides shall be pri toand net fbutory with any similar licurence
‘carried by Letsar, whose Insurante shail be considered excess insurance only,

{bd} Catrhed by Lestor. Lessor shel realntain Hablitty Ineurence as described In Paragreph £.2{2), in addition to, and not In lieu of the Insursride required to
be maintained by Lessee. Lessee shall not be nemed as an additional Insured therain.

B.S Proparty Intucénce - Balding, Unproramants end Rentel Value.

(a) Sullding and improverants. Cessor shall obtein and keep in force a policy of policies of insurance In the nema of Lasror, with loss payable to Lessor,
any ground-Lesior, and to any Lander Inzuring loss of damage to the Building and/or Project. The emount of such Insurance chal be equal to the full insurable
replacement cost of tha Gullding and/or Project, as the sama shell extst from time ta time, or the ammount required by ary Lender, but in no avantmore then the ‘
commarcially raxsonable and avelisble Inevreble value thereof, Leste Owned Alterations and Utility Insts lations, Trade Fixtures, and Lessee's personal property shall
beinsured by Lessee not by Lessor, Ifthe covernge is avetable and comvesrctally appropriste, such policy or polices shall Insure against ell risks of direct physical lors
or damage (except the pert of flood. and/or asrthquake unless required bye Lender), inctueling coversge for debris removal and the enforcement of any Applicable

ic the aE demalition, npboonent of any partion of the Premises asthe result ofa covered loss, Said poBcy or policies
shall sizo contaln en agreed valuation provition Inflew of any colnurance clause, waiver of cubrogation, endinfistion guard protection caaing an Increase In the
Snnusl property Insurance covernge amount by a factor of not lees then the edjusted U.S. Department of Labor Consurrer Price index for All Urian Consumers for the
efty nearest to where the Premises are located, (f'such insurance coverage hes 9 deductible clause, the deductible amount shall notexcesd $5,000 per ocauTencm

(b)  Rentel Value. Lecsor shall sis obtain end keep in farce s palicy or poliches In the name of Lecror with loss psyable to Lesrorand any Candas, Insuring
the Joss of the full Rent for one year with an cence ee Oe rce ch occren hte ep ed macedy to tehectbe Said ineurence shall contain an

 

agreed velustion provilanin lew of any colaturence clause, and the amount of coverage shall be adjusted ily to reflect the projected Rent otherwise payeble by
Lessee, for the next 12 month period.
fc) Adjecent Premises. Lessee chal pry for amy increase Inthe P of tha Bufiding and for the C Atess or other

 

belidings in Sh Prefect Wold noronce lo crveed byLarver’s acta endusluna one or eaepuncy of tre Pronioas
{d) Lessea'simprovemonts, Stnon Lessor ts the Insuring Party, Lessor shall not be required to insure Lecuae Owned Alterations and Utiity instefetians
unlets the Item in question has becorna the property of Laseor vader the tert of this Lexa,
SA Lertee't Property) Busteass Interruption (naprance; Worker's Compensation invrance.
fe) Property Damage. Lees shell obtein and maintain insurance coversgs on all of Letsee's petoona! property, TredeFitires, and Lasse Ovned
Alterations and Utiiry Installations. Such tapurapce shall be fullrepiscerment onst coverage with a deductibie of not to excead $1,000 peroccurrancs, The proceeds

 

 

 

{rom any och fosurance shall bs used by Lessee for the repis tof y: Trade Fi d (Owned Alterstt and Ursity ath
(o) Business intarruption. Lassee shall obtain end painteln loss of income and extra $ t cali will l for direct
indirect loss of earmh toall p - y prudent lessees in the business of Lessrs arattributeble to prevention of access to the

Premises as a result ofsuch parlis.
. ke) Worker's Compencation lasurence. Lastes shall cbtaln end maintain Worked's Corapenartian ingurence in such smount as may be required by
t Such policy shell inchide a Watver of Subrogation’ endousmant. Lecres shall provide Lessor with a copy of such endartemant along with
the cartificate of insurance of copy of the policy required by paragraph ES,
(No Repremeatetion of Adequate Coverage. Lessor mekes no representation that the Amis of form of coversge of insurance speciied herein are
odequate to cover Lastae's property business operations or obsemiora under this Lease,
insurstice Policies. Insurance required herein shall be by companies maloteining duting the policy term a "Genere) Pollcyholders Rating* of atleast A-, Vi,
as set forth in tha most current issue of "Best's Inuazance Guide", or mich other cating 8s uty be required by @ Lander, Laseeshall notdo of pucral to be done
anything which bevaliates the requitted insurance policias. Lessee shall, prior to the Start Date, deliver to Leeaorcarcfied d coplesof policies of such Insurance or
certificates with and srsounts of the required In h policy chad subject
to moditcation wcept sher SOdeys prior wrtten notice to Lessor. Lessee shall, etleast 10 days prior tothe joptration of such policies, furnish Lamar-whth evidence of
h < or Lessor may tecrense his lisbity insurence coverage and charge the cost there! to Letses, which
cmount shall be payable by Lessee to Lamor upon demend. Such policies shall ba for «term of at least one yeur, or the length of the remaining term of this Lease,
we less, Helther Party shall fall to procure and maintain the tneurance required to ba carried byt; the other Party may but ahall not be required to, proaure

 

-

: Page 5 of 13
INTTALS Last Edited: 1/19/2018 4:20 PM . INTALS

©.2017 AIR CRE, All Rights Reserved. MTON-20,01, Revised 11-01-2017

 

Evers Decl. - Attachment B , Pl. Ex. 63
p. 1727
Case 8:19-cv-01998-JVS-JDE Document 37-5 Filed 10/21/19 Page 3of6 Page ID #:3105

and maintain the seme.
8.6 Walver of Subrogation. Without affecting any other rights or remedies, Lasses and Lastoreech yee ee telleve the other, end walve their entire

 

 

right to recover damages aginst tha othac for loss of of denmage to its property ertzing out of or | cident to the perils recrul d to be In dagainst herein. The
effect of such releases and walvers s not limited by the amount of ined of req Of by Ory deductibh cable hereto, The Parties agree to have
thelr respect walve any righ a thet such companies aay have agsinat Lextar or Lessee, as the case may be, s0

 

lone as the ingurenes be nat evahdeted thereby.

Indemolty, Except for Laseor's grots negligence of véllful relsconducy, Lassee shall lidernalty, protect, defend end hold harmiess the Premises, Lewsor and
te epents Lemor'sn eater orarecedtouee partners and Lenders, from and agelactany end all dels, loss of rents and/or dernages, Went, judgments, penalties,
attorney?’ end consuitents' fees, expenses and/or babies arsine out of treats, Or in conoection with, a teach of the Lame by  Lassae and/or the use and/or
occupancy of the Premises and/ov Project by | byl levitees, Ifeny action of prac ch texorby
reason of any of the foregoing naattert, Lessee shall upor notice Getun Geum rumasets enpenas vy cnurad ressonsbly eatisfectory to Lessor end Lessor shall
cooperate with Lasseeln duch defense, Lexzorneed not have first paid any such tisim ih onder to be defended or indemnified.

aa Exemption of Letsor and its Agrots from Uability. NobeBhsteraiing the reglignnes or breach of this Leace by Lessor or Its agents, neither Lettar nor hs
agents shell ba liable under any citasmataaces for: (i) Injury or damage tothe panan or goods, wares, marchandice of other property of lacces, (essee’s erepicyess,
contrectors, Invitees, custornens, or any other parson Inor about the Premites, whether such damage or Injury 1s caused by of recults from fire, steam, electricry, gas,
water oc rain, Indoor sir quality, the presenceof mold or from the breakage, lealage, cbicruction or other delects opus espns wn, pune pombe
HVAC of lighting (itures, or from any ctherceuse, whether the cald injuryor d= cesults fro ich sing upon the F orupon other
Sullding, or from other sourcas or places, [Wi] amy damages arising from any ect or neglact of any other tenant of Lessor or from tatsine ch eueroreeegensts
enforce the provipioné of eny other lesee In the Project, ar (Mi) Injuryto Lesces’s business or for any loss of Income or profit therefrom. instead, It 1s Intended that
Lessee's sole recourse In the event of such damages or injury be to file 9 cleim on the Insurance pollcyijes) thet Lessee Is required to maltpin purtusnt to the
provisions of paragraph &.

a9 Fallure to Provide lnsneancs. Lessee eckrorlediges that any fallure on les pert toobealn or maintain the Insurence required herein will expore Larstor to
risks end potentially cause Lessor tolncur costs not contemplated by this Leuse, the extent of which will be extremely difficult to ascertain. Accordingly fot any month

 

 

 

 

of portion thereof that Letsee doesnot maintain the requined| and/or di o sor with th fired bind: coronas evidencing the:
exittehce of the required insurance, the Base Rent shall t tically } el, wit quire ti notice to Leszes, by en emount equa to 10K of the
than exiting Base Rant or $100, whichever |s greater, Tha pen ngs thon mucous ar sprees fond resenvale somo mrston forth
additional risk/casts that Lassar wil incur by reacon of Lexses’s failure to mak i Such | in Base Rant shall in noavent coratitutes
walver of Lessee’s Defsult or Breach with respect to the failure to meintals such br: t th i of any of the other rights end cprmadias granted
hereunder, nor relave Lestee of its obligation to maintein the Insurance spacifiedin this Lessa.
9. Damage of Camyrottios,

ei

Definitions.

(a) “Premises Partial Decvage” shall inean damege or destruction tothe hrgrovement on the Premises, other then Lessee Owned Alberations and Utility
Installetions, which can reasonably ba repsited in 3 months or leas from the date of the demege or destruction, and the cost thereof doss not exceed s sua equal to.6
month's Base Rent Lessor shall notify Lesres in writing within 30. deyrirom the dete of tha d: or ’to whather or not the damage [s Partial of Total.

{b) “Premises Total Destruction® shall rear darmage of destruction to the mproverment on the Premises, other'than Lesces Owned Atterations and
Uriiity Installations end Trade Fixtures, which cannot femsnnebly be repaired In 3 monchs or lexs from the date of the damage or destruction and/or the cast thereof
exceeds a sum equal toGmanth’s Bete Rent. Lessor shall notify Lesces In veriting within 30 deys from the date of the damage or dearuction ss towhether or not the
demege ts Partial or Totel,

(0 “iasered Loss” phall meen damage or destructien tolmprovements on the Premises, other than Lessee Owned Alterations and Utiky imteflation: and
Trade Flitures, which war caused by an event required to be covered bythe Insurance described In Paragraph £.3(a), Irrespective of any deductitle emounts oF
coverage nits Invotved.

(2) “Taplecument Cost” shall mean the cost to repair or rebuild the krexovamerts owned by Lestor et the time of the occurence to thelr cadician

ting | dy prior th damalition, debris removel and upgrading required by the operation of Applicable Requirerants, and without deduction
for deprectstion.

(eo) “t dition" shall discovery of « condition Iwolving the prearrcool, ora sontaminstion by, a

Nnedons Sotaanon, Inns ar undortoe Pomtexytiuh eodrastennation

9.2 Partial Demage- Wemured Loss. ifs Prarnises Partia} Osrrage that is an insured Loss occurs, then Lessor shall, at Lextor’s expenss, Fepelr such damege (but
not Lessee's Trade Fixtures of Lessee Qumned Alterath d Udey dations) a3 toon as bly possible end this Lessa shel continue in full force and edfiect;
provided, howevei, thatLassee shell, st Lexrar's election, male the cepeiy of omy darmepe or dctruction the totel cost bo repeir of which ls $5,000 or less, and, if such
event, Lersor sist! mate eny fe tol one. he bects for that ere the foregoing, W the required
Insurance was notin force or the luurancs procesds ere not sufficiant to effect euch repale, the insuring Party shall promptly contribute the shortage In proceisds es
and when required to complate said repairs. In the event, however, such shoruage was due to the fect thet, by rmason of the unique nature of the Improvements, full
y rexmprable and wrallable, Lessor shall have no. obligation to pay for the shortage in Insurance proceeds or
to fully restore the unique aspects of the Premises unless Lessee provides Lextor with the funds to cover sarne, oradequate atfurance therwot within 10 days
following recalpt of written notice of such ehortage and request thereloc. WfLessor recelvessaid funds or adequate rxsurance theraof within sald 10 day period, the
party respansible for making the repalirashel deta them =3.s00n hy pecamlibclae Lease shall rein in full force endefiact. Wf such funds of
easurence are not recelved, Lessor may neverthalets elect by erRten notice to Lasse withlo 10:deys thereafter to: (0 mete such restocgtion and repair es is
commercially reasonable with Lessor paying eny inp dds, in which case th im full forcs and effect, of (if) have this Lease terminate 30
days theresfter, Lastee shall not be entitled to reimburtarent of any finds contribited by Lastes to repelrany such dermage or daxtructian. Premises Partial Damage
dus to food of sarthquate shall be mubject to Paragraph 9.3, notwithstanding thatthere may be some Insurance coverage, but the net proceeds of sy swch inewance
shall be made avaiable for therepalrs H made by either Party.

9.3) Porte) Dawmge- Uninsused Lost. Ifa Premises Partial Damage that ls rotan Insured Loss occurs, unless caused bys meglignat or willful ect of Losses (in
‘which svent téssee chal make the repairs at Lessee's expenta), Lecror may either: ()) repatr such demmage as soon as reasonably possible at Leseor's exparae (cubject
toreimbursement pursuant to Paregraph 4.2), In which event this Leese shall continus in ful force and effect, or (i) terminate this Leasé by giving written notion to
Lessee within 30 days after receipt by Lessor of lerowiadge of the occurrence of suchidemage. Such terminetion ahall be effective 60 days following the date of such

 

 

 

 

 

 

notice. In the event L elects to this Lease, 1 hall have the right within 10 says after receipt of tha termination notics to give wittten notice to
Lexsor of Lessee's commitment to pay for tha repair of soch damage without remburserment from Lasix. Caxree shall pronide Lansor wath sald fends of sxtisfactory
assurance thareof within 80 days afer making ch ‘thi: fall f d effect, and Lessor shall p

hrepalrs es soon as sible after the required fund Hab If Lexees dosz not make the required commPment, this Lease shell terminate as of
the date specified in the terminatian notes.

3.4 Total Gastruction. Nobedthatanding any other provision henrof, ita Premiset Tota! Destruction occurs, this Leese shell terminate 60 days following such
Destrvction. Wthe damage or destroction was caured bythe gross negligence or witf\d mboorxduct of Lessee, Lessor eball have the right to Pecover Leteor's damages
from Lessea, excaptas provided in Paragraph &.6.

3.5 Demege NesrEad of term. Hat airy tne during tha last 6 months of this Lease there is damags for whch the cost to repair exceads one month's Base
Rent, whathar ernot an insired Logs, Leasor may terminate this Lease effective 60 days following tha date of | of euch damagy by shinga wittten
termination notics to Lene within S0.days efter the date of of such Notwithstend MG, (Lessee at that time hasen exmcisable
opiian te extend this Lease orto purchase the Premises, then Leases may preserve estou by (o)corveire soch open one fl ratdvg tases wi ory shormge
intr " repairs onor before the earlier of (I) thedate which I 10 days itor Laseas's receipt of
Lassor's written hotles purporting to terminate this Cease, of (i) the day prior to-the dete upon which such option expires. if Leates duly qeercses such optian during
ate ore hn otguenl weer ty clabeepsveinieromtrl-rupan te hes kein tear s-yrenahar army falas nnapihrsptie at
d this Leese shall continue in full force and effect. tf Lessee falls to exestite such option and
provide such fonds or mas evens duntnacs period, then this Lease shall tarmfinateon the date epecified je the teTnination notice and Lesses's option thall be

9.6 Abatement of Rent; Lasces's Remedies.

(a) Abatement in the evento! P tial © Total [ ora it Condition for which Lessee ls not
resporbl under thistonon, Gra font poyobie by Lsute fpr ported ruqetre for the opal, rmeBbtiod or matcrstion of ster damage chal be bated a
Proportion to the degree to which Lessee's use of the Premises is lmpsirad, but motto mcead the proceeds received from the Rental Value insurance. ABather
obfigstions of Leaee hereunder shail be performed by Lasse, and Lessor shall have no biebility for any such damage, destruction, reroedzticn, repaly of rextaretion

 

@ictpt as provided herein.
(6) Remedies. if tessor chal be obligated ta repair or restore the Pi es aod ch vine substentistand natch i eee
Page 6 of 13 <<
Last Edited: 2/19/2018 4:20 PM INITIALS
© 2017 AIR CAE. All Rights Reserved, MTON-20.01, Revised 11-01-2017

Evers Decl. - Attachment B Pl. Ex. 63
p. 1728
Case 8:19-cv-01998-JVS-JDE Document 37-5 Filed 10/21/19 Page 4of6 Page ID #:3106

restoration within 90 days after such obligetion shall accrue, Letsea may, el anytime prior to the commencement of such repalr ornerturstion, give written notice to
Lessor and to any Lenders of which Lessee has ectual notices, of Lessee's election to terminate this Lease on a date not less than 60 days followlog the giving of such
notice. If Lassee gives such notice end such reper or restoration Is not commenced within 30 days therealte, this Lesse shell terminate as of the date specified In sakd
fotice, Ifthe repélr or restoration lk. commanced within such $0 days, this Lease shell continue in full force and effect. “Commance" shall mesn elther the
unconditional authorization of the preperation of the required plans, ortha beginning of the actual work on tha Premises, whichever flest occurs,

3.7 Payment Upon ination ofthis Lescap toPs h 6.2 [g) or Paregraph 8, an equitebl shall be made

dvened Base Rent and de by Lessee to Lessor, Lessor shall, In addition. return to Lastee so much of Lesae's Security

Deposit as has not been, or is not then required fo be, used by Lessor, .

120. Real Property Tame.

10.4 Daficitons. As used herein, the term “Real Property Taxes" shall Incude any form of atsexenent; real estate, general, special, ordinary of extrancdinary, or
rentel levy or tex (other then Inhevitenca, personal Incoma or estate taxes}; Improvement bend; aad/orlicense fee imposed upon or levied ageinst any legal or
equitable interest of Lessor in the Project, Lessor's right to other income therafrom, and/or Lessor's business oflessire, by eny authority having having the direct or inlrect
power to fax and where the funds aregenarated with reference to the Project address, “Real P ty Faxes” at y tax, fon, levy, al
charge, or avy Increase thereln:([) lrpored by reason of everrts occurring during the tarm of tts eam, inching bitte tau changetn the oomerdp ofthe
Prciest. (0 » chege tithe bepecvacants thereon sai (MA levied ox Vor eq fided by Ltsor to Lastee pursuant. to this Lease,

olTexes, / Aided In P ph 20.3, Lessor shall pay the Real Property Tazes applicable to the Project, nd said payments
chil bs lncheded la Gea calosation ef Opwrating Ouseeons tn eceordnes with Gha prevetone of Pusnpeph 4.2

10.3 Addigonsl improvements, Operating Expenses shall not include Rex) Property Temes specified in the tax assessas's records and work sheets 24 being
caused by additional mprovernents placed upon the Project by otherlersenzs or by Lessor forthe exclusive enjoyment of such other lessees. Notufthstending
Paragraph 10.2 hereof, Lessee shell, however, pay to Lecsor at the time Oparsting Expented are payable under Paragraph 4.2, tha entirety of ery increase In Real
Property Timez Warersed solely by reason of AHerations, Trade Rixtures of Utiityinsta lations placed upon the Premises by Lemee or at Lesses's request or by rasson
of any alterations or improvements to the Presmizas mada by Lessor subsequent tothe exacition of this Lease by the Parties,

 

 

 

 

 

10.4 Jolot Assessment. If the Guiding Is not d, Real Property Texas sllocated to the Bullding shell be an equitable propartian of the Real
Property Taxes forall of thaland and improvacents inchuded within the tax perce! sstessed, such proportion ta be determined by Letsor from the fespective
valuations assigned lin the assecsor‘s work sheets or such other Information as may be bly Lesrar's thereof, ingood faith,
shall be conclusive,

10.5 Pattonal Property Texes. Lessee shall pay prior to delinquency all J against and levied upon Owned Akarstions and
instellations, Trade Fixturms, furntchings, aqubprment and all f slp sty of Lessee ined In the Premis Whan possible, Lesve shall cause Its Lasvee
Owned Alterations and Utility installetions, Trede Fhtunes, furnishings, equipment and all other personal pr pasty to ba! ied.and bithed ue |

Property of Lessor, If any of Lextee’s enid property shell beasnessed with Lazsor's res! property, Leseec shall pay Leusor the tenes atirbyteble to Lastes's propery
within 10 days after recelptof s written statement setting forth the taxes sppilicablé to Lesrae’s property.

11. Utiides end Services.
iit Services Provided by Lessor. Lessor shall provide beating, vertiaSon, alr condkioning, reatonable amourts of electricity for normal fighting and offica:
imater for | drbaking and lavatory use In connection with an office, and replacement light bulbs and/or fluarescent tubes and ballests
for standard owarheed firtures. Laseas shal wiso provide jandortal aarvicas to the Pramives and Comman Areas S times per week, exchuding Buliding Hofkday,, oF
Pursuant to the ptteched Jaritortel schedule, If any, Lasso chal not, h ar, be req provide f vices to kitchens or i. within
the Premises.

112 Services Exclusive to Lessee. Notottiandig the provicion of paragraph 11.1, Lessee shall pay forall wate; ger, heat, fight, power, telephone and other
utlitie: and gervirt specially or exclustvely suppiied and/or metered excivsively to the Premises or to Lessee, together with any Gees thereon, if 2 service ls deleted
by Paragraph 2.13 and such sevice js pot eqpurwtely reetered to the Premises, Lessee shall pay at Lacsor's option, either Lessee's Share ora reasonable proportion to
bedetwmined by Lessar of all charges for such Jointly metared service.

113 Hour of Service. Seid services end Uaitias shall be provigied during Unes set forth In Paragraph 112. Utittes and services required at other tenes shell
be subject toad fond salah by Lesser t

14.4 Excess Usage by Lassen. Laseee shall not make ton to the utilities except by or through existing outlets and shell hus
equipment in wraboch Oareeteestnat cong oman untae Whtina cc rover ututes pared cnvoch datentece atabondentpes Gawtineerenan
Including but notiimited to security and tech services, over stenderd office usage tor the Project. Lesrar shel require Lessee torelmburse Lassoe for eny excess
expenses or costs that may arias out ote = tsech of tids subparsgraph by lames. Lessor may, in its sole discretion, Instefl et Lessee's expanse nepplermental equipment

 

 

nary ster! ble to Lecine’s excess
12.5 lateroption, Thare shel bana sbstereergof rent and esser shallot be Kable bs anv P th for the eden ippage, Interrupt

acta ct yy of rte oi ti edn, ep oh ee ond arate Ca
with go request of

 

12. Assignment and Subletting.
12.4 Lessor's Consent Required.

(a) = Latsee shall not voluntarily or by operstion of law actin, wansiar, mortgage or enarnber (coRectively, “assign or assignment”) or sublet allorany
part of Lessoe’s intarast in ds Leste orn the Premians without Lesacr’s price watttan corment.

(b) Uniess Lessee ise corparatian and Its stock Is publicly traded on » metianal h change In the control of Lamas chall constitute an

requiring consent. ‘The transfer, on « cumulative bests, of 25% or more of the voting control of Lassae shall constitute change in control for this purpose,

(ec) The Involvement of Lessee or Its arsete in any transection, or serler of transactions (by way of merger, cola, séquteition, financing, transfur, leveraged
buyout or otherwise), whether or nots formelsadgnment or hypotheration of this Lease of Lessea's assets occurs, which results or will result In e reduction of the
Net Worth of Lestes byan amount greater than 259% of such Net Worth as K was represented at the time of the ekecution of this Lessa or at the time of the most

+ Leper b ted, of as Kt exists lrrenedietely pricy to said artacfian of trensections constituting euch reduction, whichever was or iz
grestay shall be consigerad sn aaitgronart of this tuxie to which Laxsormay withhold Its consent, "Net Worth of Lessee” shall mex’ the net worth of Leman
Keactoding ry Saronic extabibtad under sonarady accapted eocotirg Princybe

(a) _Ancatgrenent of mbietive withaSconsant shell, atLnseer's option, ba» Defeutt curable afer notice per Parepreph 12.21¢), or 8 aoncurstie Breach
without the necessity of any notice end gracap f Lessor eb subletting uz th, Lessor may ether: (1)
terralnaD this Lents, or (I) upen 30 days yaitien notice, Inereesa tha monthly Bare Rent to 140% of the Basa Rent thenin effect. Furthas, In tha event of such Bresch
and rental edjurtment, (I) the purchase price of any option to purchase the Premises hald by Lozsee shell be subject to similiar adutment to LL0% of the price
praviously in.afféct, ond (I) all fived and nor-fied rentel adjustments scheduled during the remalodar of the Lease term, shall be Incrwased to 110% ofthe echedulad
adjusted rent.
{eo} Cee Be ne ee ead oeearesnery domme nes andlor tntenctive valet
fh y withhold the time consent ls requested.

(rg) Nobuitdrasnding the foregsing, tRovng a darrirints portce: of the Prarvass, fe. 20 sqvete feat or less, to beused bye thied party vendor In
connection with the instalietion of e vending coachine or payphone shall not constitute e cublecting.

12.2 Terms end Conditions Applicable to Actigranent end Subsletting.

(a) Reger of Lextar's Consent, no anignoert or nibletting shell: (1) be affective without the express writen esavaption by such sadgnes or
sublessee of the obligations of Lasree under this Lessa, (Il) release Leaves of any obligation: hereunder, of (if) altar the primary Rabiity of (essen for the peyment of
Rent or for the parformance of any other obligations tobe performad by Lessee.

(b) Lester may accept Rent of performance of Lasses's ob/igstions trom eny person other than Lectee panding approval or disepproval of an. axsignment.
Neither a delay In tha approvelor disapproval of such assignment nor the acceptance of Rent or performance shall constitutes walver or estoppel of Laxsor’s right to
exnycice Its remedins for Lessea's Delaultor Breach.

le) Lester's consent toany acigrement or subletting shall not constitute a any cut

{d) lath avert of any Dadaultce reach by Lastee, Leseor sear peovend direct gninrtLesawe, sey Genteetorver anyene shee racponstble forthe
parformance of Lessee's obligruons under this Lease, induding any amignes or siilextas, without first axhwusting Lassor's remedies egairut sny other person or
entity responsible therefor to Lessor, of any security held by Lasror.

te) Coch requastfar content Loan anigrmnent or subletting stall ba In writing accompanied by tntormation relevern to Lessor‘ detarraination as tothe

 

 

 

Gnancdal and } resporsikility and te hat limited to the Intended use and/or mquired
modification of the Pramizes, ifm together with « fee of $500 es contiderstion for Lassar's considering and procrislng tald request. Lessee agress to provide Lasso
with euch other or additional tnt endfor d as may be d. (See als —
(n ‘Any assignee of or miblesues under, this Lease shall, by reason of eccupzing itich” igre itsting into sudhibl. or a into, 4
bi _ =
Last Edited: 1/19/2018 4:20 PM INITIALS
© 2017 AIR CRE. All Rights Reserved. MTON-20.01, Revised 11-01-2017

Evers Decl. - Attachment B Pl. Ex. 63
p. 1729
(Case 8:19-cv-01998-JVS-JDE Document 37-5 Filed 10/21/19 Page5of6 Page ID #:3107

of tha Pr any portion i, be di d tohave dend dt fi pomply with esch and every term, covenant, comfition and abligstian
heraln to be observed orparformed by Letsee during the term of sald assignment oe ris otherthan such obligations as ara contrery to or incondistent with
provisions of an assignment of sublease to which Lessor has specifically consented to in writing.

{ce} Lessor’s consent to any asaigreTtentt or subletting shell not banister ta the essignar or sublessee any Option granted to the qrighnal Lessee by this Lease
unless such treaster ls specifically comentéd to by Lastor In wifting. (S20 Paragraph 39.2)

12.3 Additional Termsand Conditions Appliceble ta Sublesting, The following terms end conditions shall epply to any subletting by Lerses of allor any part of
the Premises end shall be deamed Included In all sublassae under this Lease whether or not exprensdy incorporated tharein:

(a) Lessee hereby scsigns and transiars to Lessor all of Leasec's Interest in all Rant paysble an any cublexte, and Lessor may coflect such Rentend apphy
same toward Lesses's obligations under this Lease; provided, however, that until « Breach shell occur In the parformumcs of Lessee's obigations, Lasses msy collect
ald Bent. In the event that the amount collected by Lessor exceeds Lases's then outstanding obligstiota any such ex-an shall be refunded to testes. Lessor shall
nok by reson of the forage oF ony entemmene of sash oetiens, vor ty f the coflectianof Rent, be d: d able to the sub for any tetureof Lesa
to perform and comply with aay of Lessaa's obligati it Lessee hereby bly authoriz d directs any such sublessee, upon receipt of a
wren ntice trom Lassor sting that a Breach exists inthe performancect Lnvove's sbaentins under this Lease, to peyto Lessor Rent dvsend tobecame due
undar the rubleass. Sublessee shell rely upon any such notice from Lessor end shall pay sil Rents to Lessor without eny obligation or right to inquire es towhather
such Greach exists, notwithitending any deim from Lessee to the contrary,

(bo) Inthe event of a Breach by Leases, Lessor may, at ts option, require sublessee to attorn to Lessor, Iinwhich event Lessor shell undartakethe
obfigations of the sublessar under such sublesse fram the time of the emrcien of sad option to the expinetion of such sublaxe; provided, however, Lexsor shall not be
Mable for sny prepaid rents orsecurity depostt pald by such ciblenjes to such subtenor or for any prior Oefeuits or Bresche: of such subbexmr,

(ec) Any matter requiring the consent of the sublamor under » eublaase shall sho require the comusnt of Lessor,

 

(Q) Nosublessee shell further stsign or sublet all or eny pert of the Premises without Lessor’s pri writen consent,

fe) Lessor shell defiver a copy of any notice of Defiult or Breach by Lasses to the subleruea, who shell hevethe right to cure the Default of Latsse within
the grace period, if any 'specified in such natice. The sublessee shall have aright of reimbursement and offset from and ageinst Laxsee for amy such Defaults cured by
thesvblenree.

13, Defoulty Breach; Remedies.

18.1 Oefadit Breach. A “Defeult” ls defined asa fallura by the Lessea to comply with or perform any of the terms, covensnts, canditions or Rules and
Regulations under this Laaze. A"Greach” b defined as the ocosrence of one or more of the following Defaults, and the fallure of Lasaee to cure such Osfauit within
any applicable grace period:

{a) The abindanment of the Premises; or the iting of the Pi without provwidl jah ible level of or where the
coverage of the propaty ibed in Paragreph 6.5 it jeopardized as a result th of, ar without providing reasonable axsurances to crinimize potantiel

vandalism.

[b) The fallyre of Lasse tomake sny payment of Rent or Bny Secirity Deposit required to be made by Lassee hereunder, whether to Lassor of to 8 third
Party, when dus, to provide reasonable evidence of Insurance or sirety bond, or to fulfil any abSgation under this Leesa which endangers dr threatens life or
property, where such daSure contirates fora perio’ of 3 business days (allowing wiltten notice to Lessee, THE ACCEPTANCE BY LESSOR OF A PARTUAL PAYMENT OF
RENT OR SECURITY DEPOSIT SHALL NOT CONSTITUTE A WAIVER OF ANY OF LEESOR’S RIGHTS; INCLUDING LESSOR'S RIGHT TO RECOVER PCISSESSION OF THE

PREMISES.

te) The fallure of Lessee tostiow Lessor and/or Itz agente ecces to the Premiaes of the commotion of wacte, ecl or acts constituting public or private
hulsance, and/or an Mega! sctivityon the Premises by Locum, where such ections cortnue fora peviad of 3 business days following written notice toLexses. In the
evant that Lessee commits waste, a nulamee or an Megal sctivity 5 second time then, tha Lessormmmy aléct to treet such conduct at a non-curable Breech other thane
Cebuk

 

 

 

 

(d) The fallure by Lescee to provide fl) ub, bch t fe with Applicable Requir 4, (0) the servi tracts, (I) the _
rescladon of an unauthorized assignment of svbletting, Ge) on tanapped Curthewe or fr dal. Ma d pic rding erry
goaraty enor Goarrio ( ry cectoer teu Underage 4 al meter sth doe shat (MOS) ox ery othr donsmanton o

which Lessor may bly require of Lesees under the terms of this Leasa, where any such fallure continues fora period of 10 dayrfodioning written
notice to Lessee.

(e) A Defaut by Lessee asto the terms, covenants, conditions or provisions of this Leese, or of the rules adopted under Puragraph 2.9 hereof other than
those described! ta astperegrephs 29-1{3), {b) (<) or (, sbove, where such Detndt continies fora period of 30 daysehier written notion; provided, however, tat W
the nature of Lessee’s Daf thanso aired for tts cure, then it shall not bedearned to be « Brasch if Lexsee commences
such cove whirl nad bo ten purtad ond hoarecha: diiganthe premeuter authccve we completion.

a) The occurrence of eny of the folowing events: [}) the making of any general arracgamant of assignmest for tha benaftt of creditors; {l) becoming s
“dabtor* as defined in 11 U.S.C. § 101 or any surtesenr strtute thereto (unlexs, ih the ole patition filed ageinst Ls the comes diaisord within 60 days); (Ii)
the sapointmant of trustee of recelve to take poxsnian of subetntiaty fof Lasse! ts locatad at the Premises or of Lesvee's In this Lease, where

exthan Is not derys; oF (hv) th rh or othe ud eae of uty al of esos ests octal a the
Prmisesor of Lares tants Leese ware sh ae isch d within 30 days; provided, | Aton of this
paragrigh | lew, such provision sh tbe ofa fores or allel tnd nck allt the wlcty ofthe remaking provatons,

{o The discovery thet any Qnanciel statesent of Lessee or of any Guaremtor given to Lessor was raskertaly folse.

(h) B the performance of Lassas's obAgstions under this Lease Is guaranteed: (i tie devthot s Cunrastos (i) the tumalastion of Guarnater’s babies
With respect to this Leaze other than In accordence with the terms of such @ ¥, Ot) a y Fling, (Iv) 8

erefural toh th or (Va Gt “sbreach of keg cobilgytion on én siticipatory basis, end Lezpee's fare, withln 60 days folbcraing
written notice of eny such eves, to provide written ehuraptive exsurince of security, which, when coupied with the than existing resources of Lessee, equals or
exceeds the cormbined financial resources of Lacses and the Gusrantors thet existed et the me of emmcuticn of this Laate

13.2 Remedies, if Leutes feta perform ery of Rs efurative tio chitnton, within 10 days sr writen hotica (or In case of Sn emergency without
Motice), Lessor nay, at its option, perf a 's behalf, Including but not imited to the obtaining of ezmurably mquired bends,
policies, or g tal Bi L shall pry to Lessor an ermpunt equalto 115% of the costs andexpenres incurred! by Lessor
Insuch performance upon receipt of an invoice therefor, we amstat chewed temmarmun Uhh arden further neteeur danah ont ottuet taites tomer
inthe exercise of any right or nemady which Lastor may have by reason of puch Breach:

fe) Teermlaata: Lesses's right to possession of the Premises by any levwiull moans, in which case thisLeate shall terrainate and Lessee shell immediately
surrender parseaion to Lessor. In such event Lessor shall be enttied to recover from Lesses: {i) the unpaid Rent which had bean éernéd ot the time of termination;
(i the worth at the Grie of award of the amount by which the unpaidirent which would heve beerieamed after terrainadan unt the time of wand excends the
erraunt of such rental jars thet the Larose proves could have bean ransorabiy evoided; (Il the worth at the time of sward ofthe amowst by which the unpsid rent for

 

 

 

the balance of the term after the time of award P aldad; end $v) eny otheramount
yto Lessor for ell the dewt id by the Lextes’s failure to partic Ita obligntionsunder this Lasse or which In tha ordinary

course of things eoutd belclyt reac Charcnonn, chuditg bok not aha’ to the com of recweartg Jon of the Prarnt

pecesrery rencaation and alteration of the Pramizes,, ressonable sttorneyt' fees, end that portion of ry hasing commnlaion paid by Lassorin connection with thie

Lesze applicable to the unexpired term of this Lease, The woith atthe time ot award of the ferred to in prowdaion (i) of the} aiateh

 

sentence shall be computed by discounting such amount wt thedlscount rete of the Federal Reserve Benk of tha Districtwichin which ¢mPramiass are located at the
time of award plus ne percent. Efforts by Lessor to mitigetedamages coused by Leture's Breech of this Lesee shall not waive Lastey’s right to recover eny damages to
which Leanepr la otheruése entirled, Hf tarrainstion of this Lease ts obtained through the provisional remedy of untswhud detatnes, kessor shall have the right to recover
Insuch proceading eny unpeld Rent und damages as are recoverable therein, of Lastor mayreserve the right to recover all or any part thermctin = cxparste su. if 8
notice and grace parted required under Pamgreph 19.1 wes not prev #y ghvan, a notice topay rent or quit, orto perform or quit given ta Lessee uncer the untswfyl
detainer statute shel alto constitute the notice required by Paragraph 13.1. ha such case, the op by Paragraph 18.1 and th Jawful
Gutstner tatate shall ran concarventhy and the Sellar of Casaon to tn te Dohea whthin tne Grebe of tre tno nach green purtods otek constinste bath en eolowf
datuiner snd s Breech of this Leate entitling Lessor to the remadies provided for in thit Lease and/or by ssid statute.

{b) Continue the Lease and Laacue's right to possextlon and recover the Rent.asit becomes dus, In which event Lessee may cublet or assign, subject only
to reasonable: Pritations, Acts of malfteranca, efforts to relat, and/pr theeppolnanant of « receiver to protect the Lesror's interests, shall hot constitute a
tetmination of the Leiies's rightto postamian

(a Pursusany ather remedy now or hereafter avaliable under the leves or judicial decisions of the state wherein the. Pramitesave located. The expiration

 

 

 

 

or termination of this Lease and/or the tz: # Lessea's right Jom shall not reBeve Letsee fromm Nebity under any Indemnity provisions of this Laise
esto matters occurring of accruing daring the term hatecf or by ranson of Lessee'soccupaney cf the Premises,
13.5 inducement Aeceptura, ‘Any agrearmant for free or absted rent or other charges, the cust of i nts for Lesser paid for or perf
Liextor, or for the giving or paying by Lecsor to or for Leasee: of any ish of other bonus, | id eration for Lassse’s Rn sn
Page B of 13

MALS Last Edited: 1/19/2018 4:20 PM “INMALS

© 2017 AIR CRE, All Rights Reserved. MTON-20.01, Revised 11-01-2017
Evers Decl. - Attachment B Pl. Ex. 63

p. 1730
’

[|

Case 8:19-cv-01998-JVS-JDE Document 37-5 Filed 10/21/19 Page 6of6 Page ID #:3108

 

ce Jastter ret toas “ind t Provisions,” shall ba deemed conditioned upon Lesime’s full and faithlul performance of all of the terms,
covenants and condidond of this Lease, Upon Sreach of this Lease by Lessee, eny such inducement Provision shall automnstically be dearned deleted from this Lease
and of no further fores or effect, endany real, other changes, bonus, Indvcamant of contideration tharetotare abated, given of paid by Lessor under puch an
(ndocement Provision shell be Immadistety due and payable by Laster to Let, notwithsunnding any subsequent cure of sald Breech by Lemee. The eaocpterce by
Lessor of rentor the cure of the Breach which Initiwted the operstlan of this paragreph shall pot be deemed watver by Lessor of the provisions of this paregragh
unless specifically so sisted In writing by Lessor at the time of such acceptance.

134 Late Charges. Lessse hi brerintiantrharenramlert arts by Lessee of Rent wil couse Lessor to incor costs not contemplated by this Leese, the exect
amount of which wil be extremely difficult to Include, but are not limited 60, processing end accourcing charges, end late changes which maybe
Inpoted upon Lessor by any Lendet, pecaedoghy ¥ ory Rank sholinet be rectvedby Lasser vithins deyater such emouns shal be due than, without any
Tequdrament for notice to Leste, Leave shall Immediately pey to Lessor a one-time late charge equal to 10% of each such overdue emount or $100, whichever Is
greater The parties herebyegres that such late cherge repraments 2s fair end resronshie estimate of the costs Lessor wil incur by rasan of such labs psymant.
Accaptance of such late change by Lessor shallin no event canstitutee waher of Lessee’s Osfautt or Breach with respect 6 such overdue amount, nor preventthe
exerctes of ary of the other rights and remedies granted hereunder, In the event that a late charge is pi yeble hareundar, whather or not collected, for 9 consecutive
installments of Base Rent, then notwithstanding any pravison of this Lease tothe contrary, Base Rent chal, at Lessor’s option, become due and payable quarteriyin
advances.

15.5 interest. Any manetary payment due Lessor hereunder, other than Iste charges, not recelvad by Lessor, when due thall béar interest fromthe Sistdsy
afterit wesdue. The interest (“interest”) charted shall be computedat the ratof 10% par annum but shall not ened the medmum rate allowed by low. Interest te
payable in additios to thepotentis! late charge provided forin Paragraph 15.4,

15.6 Breach by Lester,

(e) Notice of Bresch. Lessor shall not be deemed In breach of this Lease unless Lear fallt within a ible tim, ff sigath red to
be performed by Lessor For purposes of this Paragraph, « reasonable time shall Inno eventbe less than 50 days efterracelpt by Léssoe, and ary Lander whose neme
and address sha heve: been furnished to Leseee in writing for such purpose, of written notice ‘specifying wheraln such obligation of Lessor has not been
provided, however thatlf tha natura of Lessor's obligation Is such that mote than 30 days are cemsanably required forts parformance, then Lessor shaff not bein
breach performance is commanced within such $0. day period and therasfter diigantly pursved to completion.

(b) Performance by Lessee on Behalf of Lessor. in the event that netther'Letsor nor Lender cures sald breach within 20 days after receipt of sald notice,
or If having commanced sald cure they do not dilgently Itto dating, thant dect to id breach at Lessee's expensa and offset from Rent
the actual and reasonable cost to perform such aurea, provided, however, that such offsat shall not excead an amount equal to the greatar of one month's Baise Rent or
the Security Deposk; tetarving Lestes's right ba seek reimbumement from Leteor for amy such expense in excest of such offset. Lessee shall document the cost of sald
cure end supply sald documentation to Leasor,

14. Cosdemnation. Hf the Premises of amy portion thereof are teken under the power of eminantdomaln or sold under tha threat of the axzrcize of sold power

{colbectively "Condlemnatian”), this Lease shall terminate as to the part taken as ofthe dete the condemning authority takes titieor possesion, whichever first occurs.
Ifmere than 10% ofthe rentable floor erea of the Pramised, or more than 25% of Lasres's Rererved Parking Spaces, if ety, are tDeLen by Condemnation, Lessee may, wt
Lessee's option, to be: exerciard in writing withig 10 days after Lassor shall have ven Less written notice of such taking « lor in the absence of suth notice, withia 10

are h

 

 

 

 

 

 

days after the condenmning authority shel have talon p drarte this | of the. dete th: s pempascion. If Lecees dost
not terminate this Leas In actordance vith the faregsing, tts Lease shal rarmainin full vce aid effect an to the portion of the Pramises remaining, except thatthe
Base Rent shell be reduced In propardan to the redortion in utility of the F ward: pay shallbe
the property of asiosutetharsich evar dtm nadees competetion for ination in veive th lexsaead theyeloe ofthe prt ten, or fo amarmes
damages; provided, howawer, that Lessee shall be entitled to any compensation paid by the cond: for penses, loss of buciness goodwill
endfor trece-Fituret- without regard tewhetheror rat Stern: pursrent-tothe-p tha Paregraph Aah enrc-titifity

 

made to the Premises by Lastee, for purpanes of Condemnation ocly, shell be corniderad the property of thé Lessee and Lessee chel be entitled touny and all
compensation which Is paysble tharefor, In the event thet:this Lease ls not terminated: by reason of the Condemnation, Letsor shell nepelr any damege to the

15. Brokerega Fees,

15.1 Additions! Commission. in addition to the payments owed purnzantto Paragraph 1.10 abova, Lessor agress that: (a) |! Lessee exercises any Option, (b) if
Lessee or anyone effiiated with Lessee scquires from Lessor any rights to the Premises of other premises owned by Lessor and located within the Project, [c] Lessee
remains in possession of the: Premises, with the content of Lassas, after the expiration of this Leas, or (d) 4 Base Rent is ncressed), whether by egrasment or
operstion of bn excalation cleuse herein, then, Lassor stall pay ers » feelin d with the few schedule of the Brokers in effect at tha trae the Lease was

 

 

eo of Ob Any buyer or of Lessor inthis Lease hall be di Ito have d Lesepr's b ds
Brokers shall bethied partybeneficeries of tha provisions of Paragraphs 1.10, 15, 22 and 81, HW Lessor falls to pay to Brokers any amounts due as and for brokerage
foas perta}ning to this Lease when due, thonavch emounts shall eccrue interest. In addition, Hf Letsor falls ta pay any amounts to Letane's Broker whan doe, Leee's
Broker mey cend written notice to Lessor and Lessee of such fabare and If Lacsorfalls td pay ach amounts within 10dayz after sald notice, Lessee shall pay sald
monies to Its Broker and olftatsuch amounts against Rent. in addition, Lesses’s Broker shall be Gemad to be a third party beneficiary of any commission sgreement
entered into byand/or betwean Lessor and Lessor's Broker for the firalted purpose of collecting any brokerage fea owed.

15.3 Representations and indenaltes of Groker Relationships. Lessee and Lessor Gach represent end werrant to the other that it hes hed no daalings with any
person, fir, broker or finder (other then the Brokers, Ifany) In connection with this Lasse, and thet no one other then sald named Brokers It entijed!to any
commision or findar's fea in connection herewfth. Lessee end Lessor do each hersby agras to indemnify, protect, defend and hold the other harmless from and
against ability for compensetion of charges which tony be calmed by ony sich winerned teoket, Rader ot other sieiBer patty by reason ol any GeaAntsor actions of
the Indemnifying Party, including any costs, expres, sftormeyi' feet reasonably Incurred with respect thereto.

15, Estoppel Certificates,

[s) Bach Party (as “Responding Party") chal within 10 daysafter weittm notice from the other Party (the: Requesting Party”) emcute, acknowledge and
Senet rararo entement insane tntocm aiatertedes thenmod corront "Estappel Cartihcage” termpublched SY ARCH, pheavech additions
Informutian, confirmation and/or statements ss may be reatonebly requested by the Requexting Party.

{b) ithe Responding Party shall fail to execute or deliver the Extoppe! Certificate within such 10 day period, the Requaxting Perty may execute sn
Estoppel Certificate seating thet: {ithe Lease len ffl force end eftues without rec th pt as may be om d by the Racraestig Party, (il) there ara:no

f ating Party's F sri fh I Leseor the Regnating Party not move than one mom's rent bes Bean paid in ecrence,
praxpactve poncoosam snd eroateemncy munyrebyupan tha Pasyoasine Porefa inoppel Carhene, ana te Raspanding Perey ded be eaasoped fram daming the
truth of the facts contained in sabd Certificate. In additian, jraorehey ceriunyaslew dpi leer wrviriartie shai aeriremaaelvurniy tularsar aarvarrwd

 

 

 

to risks and potentially cause Lesenrto incur coms not npleted by ‘the of whieh Oey Staiitemamwin. Accumigh shasdd the
Lessee fall to execute and/or deliver s requested Estoppel Certificate hrs timely fachion the monthly flese itent shall be ticDy tr
comsivament far notiés ta eases ran samiie to10% ofthe then existing 830 Rant er $100, whichever ts spaster for remainder of the L ee ‘The Parties

 

ugres that: such | d able compensation for the ediditions! risk/costs thet Lamor will ma by reason of Leasee's failure to
serie ts Gnomeal Catherte Such inchoase Wn Base Pext shad in no event constinute « weber of Lecees’s Defeutt:or Breach with respect to the fellure to provide
the Estoppel Certificate nor prevent the exercise of any of the other rights and remedies grented hareunder,

(ce) WiLexeor dexiresto finenca, refinance, or sell the Premium, of any pert therect, Lesteeand ail Guarantors thal within 10 days efter written notice
from Leaser deliver to ony poinil lander or purchase dexignoted by Lessarsuch feandel stnusnentses may be reseonstiy emgetred by auch lender or purchases
Syeers. Allsuch financial statement: shal be received by Lessor and such lender or purcreser in

confdance wd dhlbe used ontyfor the purpases Renin se forth

17, Definition of Lastor, Tha term “Lessor” 2s used harein shall mean the owner or ownarsat the time In question of the fee title to the Premises, oc, f this ls 0
eublaase; of the Lessea’s Interest in the prior lease, In the eventof a transfer of Lecrar’s title or interest In the Premises of this Leesa, Lessor shall deliver to the:
transfers or aisignes (In cash or by credit} any unusad Secirity Gepasit held by Laxsar, Uponsuch trenstet or ascignrnent and delivery of the Security Deposit, a1
sforesaid, the prior Laszor ¢hallba releved of all Labiity with respect to the obiigetions and/or covenants under this Lease thereafter to be performed by tha Lessor.
Subject to tie foragolng, the obligations and/or covenantrin this Lease to baperfarmrd by tha Lessor shall be binding only upon the Lessor es hereinabove defined.

 

18. Severability. The ivvalidity of sny provision of this Lasse, as ¢ ined by 8 court of comp Jurts®ction, shall in no way sffact the velidity of anyother '
Proviston harect
18, Unless otherwise specifically indicated to tha contrary, the word “days" es weed in this Lease shall mean and refertocalandar days.
kw
, Page 5 of 13
INTALS Last 6dited: 1/19/2018 4:20 PM INITIALS
© 2017 AIR CRE. All Rights Remmrved. . MTON-20.01, Revised 11-01-2017

Evers Decl. - Attachment B Pl. Ex. 63
p. 1731
